Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US. Pub. No. 2017/0230104 A1; hereinafter “Purkayastha”) in view of Kim et al. (US. Pub. No. 2019/0075543 A1; hereinafter “Kim”)

Regarding claim 1, Purkayastha teaches a method, comprising: 
receiving, by a processor of an apparatus implemented in a user equipment (UE) (see Purkayastha, fig. 1, UT 401), assistance information via an access link from a network node of a non-terrestrial network (NTN) (see Purkayastha, fig. 1, handoff information 134); and 
performing, by the processor, an operation with respect to communications with the network node based on the assistance information (see Purkayastha, fig. 24, 2406,2410, para. [0361-3]), 
wherein the assistance information indicates information of: 
at least a first beam which is to become a next serving beam for the UE after a current serving beam (see Purkayastha, para. [0157], table 1, Sat1, startTime1), and 
at least a second beam which is to become a new serving beam for the UE after the next serving beam (see Purkayastha, para. [0157], table 1, Sat3, startTime3), 
wherein the TRS information comprises a starting frequency domain position (see Purkayastha, para. [0173], next cell frequency, para. [0214]).
Purkayastha is silent to teaching that wherein the assistance information comprises tracking reference signal (TRS) information of each of one or more beams one of which to become the next serving beam for the UE after the current serving beam, and a slot offset. 
In the same field of endeavor, Kim teaches a method wherein the assistance information comprises tracking reference signal (TRS) information of each of one or more beams one of which to become the next serving beam for the UE after the current serving beam (see Kim, para. [0100], positioning reference signal, PRS of adjacent cells), and a slot offset (see Kim, para. [0113], slot offset of neighboring cells).


Regarding claim 2, the combination of Purkayastha and Kim teaches the method of Claim 1, wherein the network node comprises a satellite or an unmanned aircraft system (UAS) platform (see Purkayastha, fig. 1, satellite 300). 

Regarding claim 3, the combination of Purkayastha and Kim the method of Claim 1, wherein the assistance information indicates a configuration of physical signals of a serving beam spot and one or more next beam spots on the access link between the UE and the network node (see Kim, para. [0113], list of PRSs).

Regarding claim 4, the combination of Purkayastha and Kim teaches the method of Claim 3, wherein the one or more next beam spots correspond to beam spots on one or more beams of a first tier and one or more beams of a second tier, wherein one of the one or more beams of the first tier becomes a serving beam for the UE due to movement of the network node before one of the one or more beams of the second tier becomes the serving beam for the UE due to the movement of the network node (see Purkayastha, para. [0157], Sat1 is tier 1, Sat3 is tier 2).

Regarding claim 5, the combination of Purkayastha and Kim teaches the method of Claim 3, wherein the assistance information further indicates a respective beam spot center each of the serving beam spot and the one or more next beam spots as a function of a motion and an ephemeris of the network node (see Purkayastha, para. [0103], position reference 251).

Regarding claim 6, the combination of Purkayastha and Kim teaches the method of Claim 1, wherein a transmission on the access link is with a frequency re-use factor greater than 1 (see Purkayastha, para. [0195], beam reuse across the globe).

Regarding claim 7, the combination of Purkayastha and Kim teaches the method of Claim 1, wherein the assistance information indicates a physical cell identity (PCI) and a synchronization signal block (SSB) configuration (see Purkayastha, para. [0195], cell/beam ID).

Regarding claim 8, the combination of Purkayastha and Kim teaches the method of Claim 7, wherein the PCI and the SSB configuration are indicated in a system information block (SIB), and wherein the performing of the operation comprises performing cell re-selection in a radio resource control (RRC) idle mode (see Purkayastha, para. [0089], idle mode handoff).

Regarding claim 9, the combination of Purkayastha and Kim teaches the method of Claim 1, wherein the assistance information indicates a tracking reference signal (TRS) configuration (see Purkayastha, para. [0113], PRS configuration information).

Regarding claim 10, the combination of Purkayastha and Kim teaches the method of Claim 9, wherein the TRS configuration is indicated in a medium access control (MAC) control element (CE) or a radio resource control (RRC) information element (IE), and wherein the performing of the operation comprises performing beam switching in an RRC connected mode (see Purkayastha, para. [0330]).

claim 11, the combination of Purkayastha and Kim teaches the method of Claim 1, wherein the performing of the operation based on the assistance information comprises performing cell re-selection or beam switching based on the assistance information, and wherein an amount of time used in performing the cell re-selection or the beam switching based on the assistance information is shorter than an amount of time used in performing the cell re-selection or the beam switching without the assistance information (see Purkayastha, fig. 9, p[ara. [0184-5], switching time is faster with handoff table).

Regarding claim 12, Purkayastha teaches an apparatus implementable in a user equipment (UE), comprising:
a communication device configured to wirelessly communicate with a network node of a non-terrestrial network (NTN) (see Purkayastha, fig. 1, satellate 300, UT 401); and a processor coupled to the communication device and configured to perform operations comprising: 
receiving, via the communication device (see Purkayastha, fig. 1, UT 401), assistance information via an access link from the network node (see Purkayastha, fig. 1, handoff information 134); 
wherein the network node comprises a satellite or an unmanned aircraft system (UAS) platform (see Purkayastha, fig. 1, satellite 300), 
wherein the assistance information indicates information of: 
at least a first beam which is to become a next serving beam for the UE after a current serving beam (see Purkayastha, para. [0157], table 1, Sat1, startTime1), and 
at least a second beam which is to become a new serving beam for the UE after the next serving beam (see Purkayastha, para. [0157], table 1, Sat3, startTime3), 
wherein the TRS information comprises a starting frequency domain position (see Purkayastha, para. [0173], next cell frequency, para. [0214]).

In the same field of endeavor, Kim teaches an apparatus wherein the assistance information comprises tracking reference signal (TRS) information of each of one or more beams one of which to become the next serving beam for the UE after the current serving beam (see Kim, para. [0100], positioning reference signal, PRS of adjacent cells), and a slot offset (see Kim, para. [0113], slot offset of neighboring cells).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Purkayastha with the teaching of Kim in order to improve communication for non-terrestrial devices (see Kim, para. [0005]). 

Regarding claims 13-20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-10, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutchinson (6,745,028), Wang (2004/0192341), Redden (5,537,681), Hreha (2017/0290012), Arur (2019/0230568), Antonio (6,208,858) teach satellite communication systems. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WEN W HUANG/              Primary Examiner, Art Unit 2648